Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim [10] is rejected under 35 U.S.C. 101 because the claimed invention does not fall within at least one of the four categories of patent eligible subjected matter. 
With regard to claim 10 the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim [10] does not recite something significantly different than a judicial exception. The rationale for this determination is explained below: A "computer-readable medium," is recited. The broadest reasonable interpretation of a claim drawn to a computer-readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent, or open-ended. See MPEP 2111.01. Therefore, given the broadest reasonable interpretation of the claim, the recited computer readable medium could be interpreted as a transitory propagating signal per se. As such, the claim is rejected as covering a signal per se, which is not directed towards statutory subject matter. See MPEP 2106(I)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim [1, 5, 8, 9, and 10] is/are rejected under 35 U.S.C. 103 as being unpatentable over [Martin US11040619B1 ] and further in view of [WO-2018047873-A1 Watanabe].


Regarding Claim 1 
A method of controlling a vehicle driving depending on a baby mode, [Martin US11040619B1 Column 31 line 61-63] “The computer vision operations may determine that the face 552 c has characteristics corresponding to a toddler and/or a baby (e.g., very young facial features).” [Martin US11040619B1 Column 32 line 7-9]  “For example, the driver 452 a may have a set of modified conditions if a toddler is detected in the vehicle 50.”
[Martin US11040619B1] teaches: the method comprising: activating an apparatus for automatically controlling and limiting a speed of a vehicle, [Martin US11040619B1 column 2 line 39-42] “Embodiments of the present invention include providing limiting car behavior based on a pre-set driver profile enabled by face recognition that may (i) utilize interior cameras of a vehicle,”. [Martin US11040619B1column 2 line 62-66] “Once a limitation profile is selected for a particular user then a reaction may be performed to adjust various vehicle characteristics (e.g., geo-restrictions, speed limitations, acceleration limitations, infotainment center settings, etc.) when pre-set conditions are met.”
and determining a state of a car seat when the car seat is installed; [Martin US11040619B1 column 14 line 33-38] “The video analytics may be configured to determine reference objects. For example, the CNN module 150 may be trained to recognize when a car seat is empty. In another example, the CNN module 150 may be configured to recognize when a child, person, pet and/or a type of inanimate object is present in the seat.” See also fig. 7, fig. 9 column 30 lines 18 - 36 discussing detecting a child in a child safety seat; see also column 31 lines 34 - 44 discussing detecting a child; see also column 31 lines 55 - 59 discussion a particular set of driving conditions when a child is present. See also column 32 lines 13 - 15 using the vision system to determine if the child is secured in the seat. 
correcting a speed profile of the apparatus for automatically controlling and limiting the speed of the vehicle based on the state of the car seat [Martin US11040619B1 column 25 line 44-51]  “The apparatus 100 may be configured to apply modifications to the limitation profile. For example, the driver 452 may have restrictions defined by the limitation profile and, under particular circumstances, the restrictions may be modified. When the particular circumstances are detected by the apparatus 100, the apparatus 100 may apply the modifications to the conditions and/or reactions defined by the limitation profile. [Martin US11040619B1 Column 32 line 7-9] “For example, the driver 452a may have a set of modified conditions if a toddler is detected in the vehicle 50.” [Martin US11040619B1 Column 32 line 15-19] “Various criteria for the child safety seat 556 may be checked (e.g., size, orientation, whether the restraints are connected, etc.). For example, for a baby, the correct orientation for the safety seat 556 may be backwards (e.g., not facing the front of the vehicle 50).”

[Martin US11040619B1] teaches based on the state of the car seat; [Martin US11040619B1 Column 32 line 7-9] “For example, the driver 452a may have a set of modified conditions if a toddler is detected in the vehicle 50.” [Martin US11040619B1 Column 32 line 15-19] “Various criteria for the child safety seat 556 may be checked (e.g., size, orientation, whether the restraints are connected, etc.). For example, for a baby, the correct orientation for the safety seat 556 may be backwards (e.g., not facing the front of the vehicle 50).”
[Martin US11040619B1] does not teach Determining whether the vehicle enters a turning section; when the vehicle enters the turning section, performing at least one of turning section acceleration control or turning section deceleration control and determining whether the vehicle passes through the turning section after performing at least one of the turning section acceleration or deceleration. 
However[WO-2018047873-A1 Watanabe ] does teach Determining whether the vehicle enters a turning section; [0015] “the acceleration/deceleration of the vehicle 100 is controlled by the acceleration/deceleration control unit 10” [0052] “In S130, the target motion value calculation block 24 acquires the curvature radius of the road,” when the vehicle enters the turning section, performing at least one of turning section acceleration control or turning section deceleration control [0015] “so that the deceleration section at the time of entering the curve,” and determining whether the vehicle passes through the turning section after performing at least one of the turning section acceleration or deceleration. [0015] “the constant speed section at the time of curve traveling, and the acceleration section at the end of the curve are properly obtained.”
It would have been obvious for one of ordinary skills to modify detecting the state of the car seat from Martin with determining a curve and the turning section acceleration control in Watanabe. This modification would have been applied in order to control the vehicle based on the state of the child seat and to increase passenger (including child) comfort. [Watanabe 0008] “One aspect of the present disclosure provides a technology capable of making it difficult for an occupant to feel discomfort such as excessive floating feeling during traveling in acceleration/deceleration control of an own vehicle.” [Watanabe 0079] “it is possible to prevent the driver from feeling discomfort as much as possible”

Regarding claim 5, modified Martin has all of the elements of claim 1 as discussed above.
Martin does not teach: 
wherein the correcting the speed profile of the apparatus for automatically controlling and limiting the speed of the vehicle based on the state of the car seat further includes: calculating a maximum value as a longitudinal acceleration correction amount based on a MAP set in response to a lateral acceleration and a limited longitudinal acceleration of the apparatus for automatically controlling and limiting the speed when the vehicle turns. 
However, Watanabe teaches: wherein the correcting the speed profile of the apparatus for automatically controlling and limiting the speed of the vehicle based on the state of the car seat further includes: calculating a maximum value as a longitudinal acceleration correction amount based on a MAP set in response to a lateral acceleration and a limited longitudinal acceleration of the apparatus for automatically controlling and limiting the speed when the vehicle turns [WO-2018047873-A1 Watanabe 0075]  “Since the smaller speed limit value of Vzmax and Vymax is used for the adjustment of the drive command value by the command calculation part 20, the vehicle speed so as not to apply excessive centrifugal force in the lateral direction of the own vehicle can be suitably obtained.” *Examiner interprets Vzmax as maximum longitudinal acceleration which is adjusted to control the lateral acceleration or centrifugal force in the lateral direction.
It would have been obvious for one of ordinary skills to modify the elements of claim 1 as discussed by Martin with limiting the speed in order to prevent centrifugal force as taught in Watanabe. This modification would have been applied in order to control the vehicle based on the state of the child seat and ensure that it is comfortable and safe. [Watanabe 0008] “One aspect of the present disclosure provides a technology capable of making it difficult for an occupant to feel discomfort such as excessive.” [Watanabe 0079] “it is possible to prevent the driver from feeling discomfort as much as possible”

Regarding claim 8: modified Martin teaches all of the elements of claim 5 as discussed above.
Martin does not teach however Watanabe teaches: wherein, when the vehicle enters the turning section, the performing the turning section acceleration control includes: performing deceleration control at a first threshold position prior to entry into the turning section by a first threshold distance, or when there is a limited speed of the apparatus for automatically controlling and limiting the speed or a lowest speed a on a road, performing deceleration control at a second threshold position prior to entry into the turning section by a second threshold distance; and after the deceleration control, entering the turning section and performing turning section acceleration control in response to the calculated longitudinal acceleration correction amount. [ WO-2018047873-A1 Watanabe 0053] “the target motion value calculation block 24 can calculate a speed limit value for limiting the target speed of the own vehicle on the basis of the Gymax acquired in S 120 and the radius of curvature of the road in the target node acquired in S 130.” *Examiner interprets target nodes to be different threshold positions. [WO-2018047873-A1 Watanabe 0049] “The target motion value calculation processing is processing for calculating a target speed at each node in front of the own vehicle. In this processing, a node to be a target is extracted in order from a node close to the current position of the vehicle 100 along a road shape, and a target speed in each a target is extracted in order from a node close to the current position of the vehicle 100 along a road shape, and a target speed in each extracted node (hereinafter referred to as a target node) is calculated.” [Watanabe 0015] “so that the deceleration section at the time of entering the curve,”
It would have been obvious for one of ordinary skills to modify the elements of claim 5 as discussed by Martin with modifying the control of the vehicle at different position thresholds or distances as taught in Watanabe. This modification would have been applied in order to control the vehicle accordingly at each node along the path before entering the curve which ensures that the child is comfortable and safe. [Watanabe 0008] “one aspect of the present disclosure provides a technology capable of making it difficult for an occupant to feel discomfort such as excessive.” [Watanabe 0079] “it is possible to prevent the driver from feeling discomfort as much as possible”


Regarding claim 9: modified Martin has all of the elements of claim 5 as discussed above.
Martin does not teach however Watanabe teaches: wherein: when the vehicle enters the turning section, the performing the turning section acceleration control includes: performing deceleration control based on the calculated longitudinal acceleration correction amount in the turning section; [WO-2018047873-A1 Watanabe 0053] “the target motion value calculation block 24 can calculate a speed limit value for limiting the target speed of the own vehicle on the basis of the Gymax acquired in S 120 and the radius of curvature of the road in the target node acquired in S 130.”
and after an escape from the turning section, performing acceleration at a setting speed of the apparatus for automatically controlling and limiting the speed; [WO-2018047873-A1 Watanabe 0015] “the acceleration/deceleration of the vehicle 100 is controlled by the acceleration/deceleration control unit 10 so that the deceleration section at the time of entering the curve, the constant speed section at the time of curve traveling, and the acceleration section at the end of the curve are properly obtained.”

and the performing the deceleration control includes:  22performing deceleration control based on a limited longitudinal acceleration correction amount when there is a limited speed of the apparatus for automatically controlling and limiting the speed or a lowest speed on a road. [WO-2018047873-A1 Watanabe 0045] “The limit value correction block 32 is configured to temporarily reduce the acceleration limit value or the jerk limit value output from the limit value setting block 22 when restarting the output of the drive command value after stopping the output of the drive command value by the output control of the drive command value by the override command block 31.. Specifically, the limit value correction block 32 temporarily reduces the acceleration limit value when the limit value setting block 22 is configured to output the acceleration limit value. The limit value correction block 32 temporarily reduces the jerk limit value when the limit value setting block 22 is configured to output the jerk limit value.”
It would have been obvious for one of ordinary skills to modify the elements of claim 5 as discussed by Martin with performing deceleration control based on a limited longitudinal acceleration correction amount as taught in Watanabe. This modification would have been applied in order to control the vehicle speed during a curve which ensures that the child is comfortable and safe. [Watanabe 0008] “one aspect of the present disclosure provides a technology capable of making it difficult for an occupant to feel discomfort such as excessive.” [Watanabe 0079] “it is possible to prevent the driver from feeling discomfort as much as possible”


Regarding claim 10: modified Martin has all of the elements of claim 1 as discussed above.
[US11040619B1 Martin column 43 line 54-67] also teaches: A computer-readable recording medium having recorded thereon a program for executing the method of claim 1. “The invention thus may also include a computer product which may be a storage medium or media and/or a transmission medium or media including instructions which may be used to program a machine to perform one or more processes or methods in accordance with the invention. Execution of instructions contained in the computer product by the machine, along with operations of surrounding circuitry, may transform input data into one or more files on the storage medium and/or one or more output signals representative of a physical object or substance, such as an audio and/or visual depiction. The storage medium may include, but is not limited to, any type of disk including floppy disk, hard drive, magnetic disk, optical disk, CD-ROM, DVD and magneto-optical disks and circuits such as ROMs (read-only memories), RAMS”

Claim [2, 3, 6, 7] is/are rejected under 35 U.S.C. 103 as being unpatentable over [Martin US11040619B1] and further in view of [WO-2018047873-A1 Watanabe] and [US20020169532A1 Zhang ].

Regarding claim 2: 
Modified Martin US11040619B1 teaches all the elements of claim 1 discussed above including: The method of claim 1, wherein the correcting the speed profile of the apparatus for automatically controlling and limiting the speed of the vehicle based on the state of the car seat;
Martin US11040619B1 further teaches includes: calculating a longitudinal deceleration correction amount of the apparatus for automatically controlling and limiting the speed. [Martin US11040619B1 column 2 line 63-66] “a reaction may be performed to adjust various vehicle characteristics (e.g., geo-restrictions, speed limitations, acceleration limitations, when pre-set conditions are met.” [Martin US11040619B1 column 34 line 17-20] “If the driver continues to drive at a speed above the high speed condition, then a next reaction may be performed. For example, the signal VCTRL may be generated to use the actuators 116 to autonomously slow down the vehicle “

Martin US11040619B1does not teach: when the car seat is in a forward facing state, 

However US20020169532A1 Zhang teaches: when the car seat is in a forward facing state, [Zhang 0025] “For example, this allows the image processor to determine whether the object in the passenger seating area is an adult, a child, a forward facing infant seat (FFIS) or a rearward facing infant seat (RFIS).” [0037] “ if the air bag controller is informed that a forward facing infant seat (FFIS) or a rear facing infant seat (RFIS) is present on the seat, the air bag controller 44 inhibits inflating the passenger side air bag 24 in the event of an accident. Similarly, if a determination is made that a child may be present in the passenger seating area, the air bag controller 44 inflates the air bag during an accident at a much slower rate than for an adult.” *Examiner interprets that the calculation of the longitudinal acceleration as stated in claim 2 is not dependent on whether the seat is facing forward or backward as long as the state of the seat is detected. Zhang teaches detecting the direction of the seat which is then used to control an airbag. 

It would have been obvious for one of ordinary skills to further modify Martin to detect whether the car seat was facing forward as disclosed in Zhang and to control the airbag based on the direction of the seat.  This modification would allow for appropriate control of the airbag based on the state of the care seat and therefore improve safety. 

Regarding claim 3: 
Modified Martin US11040619B1 teaches all the elements of claim 1 including: The method of claim 1, wherein the correcting the speed profile of the apparatus for automatically controlling and limiting the speed of the vehicle based on the state of the car seat 
Martin US11040619B1 further teaches includes:  20calculating a longitudinal acceleration correction amount of the apparatus for automatically controlling and limiting the speed. [Martin US11040619B1 column 2 line 63-66] “a reaction may be performed to adjust various vehicle characteristics (e.g., geo-restrictions, speed limitations, acceleration limitations, when pre-set conditions are met.”
Martin US11040619B1 does not teach: when the car seat is in a forward facing state, 
However US20020169532A1 Zhang teaches: when the car seat is in a rearward facing state, [US20020169532A1 Zhang 0025] “For example, this allows the image processor to determine whether the object in the passenger seating area is an adult, a child, a forward facing infant seat (FFIS) or a rearward facing infant seat (RFIS).” [0037] “ if the air bag controller is informed that a forward facing infant seat (FFIS) or a rear facing infant seat (RFIS) is present on the seat, the air bag controller 44 inhibits inflating the passenger side air bag 24 in the event of an accident. Similarly, if a determination is made that a child may be present in the passenger seating area, the air bag controller 44 inflates the air bag during an accident at a much slower rate than for an adult.” *Examiner interprets that the calculation of the longitudinal acceleration as stated in claim 2 is not dependent on whether the seat is facing forward or backward as long as the state of the seat is detected. Zhang teaches detecting the direction of the seat which is then used to control acceleration.
It would have been obvious for one of ordinary skills to modify the acceleration control and the detection of whether the seat is occupied or not from Martin with the detection of the direction the seat is facing and the air bag speed control in Zhang. This modification would have been applied in order to control the vehicle based on the state of the child seat and decrease the speed of the airbag to not hurt the child in case of an accident. 

Regarding claim 6: 
Modified Martin US11040619B1 teaches all the elements of claim 1 including:: The method of claim 1, wherein, if the vehicle enters the turning section, the performing at least one of turning section acceleration control or turning section deceleration control based on the state of the car seat 
Martin US11040619B1 further teaches includes: correcting the speed profile in a direction in which the vehicle is accelerated “Once a limitation profile is selected for a particular user then a reaction may be performed to adjust various vehicle characteristics (e.g., geo-restrictions, speed limitations, acceleration limitations, infotainment center settings, etc.) when pre-set conditions are met”
Martin US11040619B1 further teaches includes: correcting the speed profile in a direction in which the vehicle is accelerated [Martin US11040619B1 column 2 line 63-66] “a reaction may be performed to adjust various vehicle characteristics (e.g., geo-restrictions, speed limitations, acceleration limitations, when pre-set conditions are met.”
Martin US11040619B1 does not teach: when the car seat is in a forward facing state, 
However US20020169532A1 Zhang teaches: when the car seat is in a forward facing state, [US20020169532A1 Zhang 0025] “For example, this allows the image processor to determine whether the object in the passenger seating area is an adult, a child, a forward facing infant seat (FFIS) or a rearward facing infant seat (RFIS).” [0037] “ if the air bag controller is informed that a forward facing infant seat (FFIS) or a rear facing infant seat (RFIS) is present on the seat, the air bag controller 44 inhibits inflating the passenger side air bag 24 in the event of an accident. Similarly, if a determination is made that a child may be present in the passenger seating area, the air bag controller 44 inflates the air bag during an accident at a much slower rate than for an adult.” *Examiner interprets that the calculation of the longitudinal acceleration as stated in claim 2 is not dependent on whether the seat is facing forward or backward as long as the state of the seat is detected. Zhang teaches detecting the direction of the seat which is then used to control acceleration.
It would have been obvious for one of ordinary skills to modify correcting the speed profile for acceleration control and the detection of whether the seat is occupied or not from Martin with the detection of the direction the seat is facing and the air bag speed control in Zhang. This modification would have been applied in order to control the vehicle based on the state of the child seat and decrease the speed of the airbag to not hurt the child in case of an accident. 





Regarding claim 7:
Modified Martin US11040619B1 teaches all the elements of claim 1 including: The method of claim 1, as stated above wherein, if the vehicle enters the turning section, the performing at least one of turning section acceleration control or turning section deceleration control based on the state of the car seat 
Martin US11040619B1 further teaches includes:  21correcting the speed profile in a direction in which the vehicle is decelerated. [Martin US11040619B1 column 2 line 63-66] “a reaction may be performed to adjust various vehicle characteristics (e.g., geo-restrictions, speed limitations, acceleration limitations, when pre-set conditions are met.”

Martin US11040619B1 does not teach: when the car seat is in a rearward facing state, 
However US20020169532A1 Zhang teaches: when the car seat is in a rearward facing state, [US20020169532A1 Zhang 0025] “For example, this allows the image processor to determine whether the object in the passenger seating area is an adult, a child, a forward facing infant seat (FFIS) or a rearward facing infant seat (RFIS).” [0037] “ if the air bag controller is informed that a forward facing infant seat (FFIS) or a rear facing infant seat (RFIS) is present on the seat, the air bag controller 44 inhibits inflating the passenger side air bag 24 in the event of an accident. Similarly, if a determination is made that a child may be present in the passenger seating area, the air bag controller 44 inflates the air bag during an accident at a much slower rate than for an adult.” *Examiner interprets that the calculation of the longitudinal acceleration as stated in claim 2 is not dependent on whether the seat is facing forward or backward as long as the state of the seat is detected. Zhang teaches detecting the direction of the seat which is then used to control acceleration.
It would have been obvious for one of ordinary skills to modify correcting the speed profile for acceleration control and the detection of whether the seat is occupied or not from Martin with the detection of the direction the seat is facing and the air bag speed control in Zhang. This modification would have been applied in order to control the vehicle based on the state of the child seat and decrease the speed of the airbag to not hurt the child in case of an accident. 

Claim [11, 15, 18, 19] is/are rejected under 35 U.S.C. 103 as being unpatentable over [Martin US11040619B1] and further in view of [WO-2018047873-A1 Watanabe].


Regarding claim 11:
Martin US11040619B1 teaches: A vehicle driving control apparatus comprising: a longitudinal acceleration correction amount calculator configured to activate an apparatus for automatically controlling and limiting a speed of a vehicle, [Martin US11040619B1column 2 line 39-42] “Embodiments of the present invention include providing limiting car behavior based on a pre-set driver profile enabled by face recognition that may (i) utilize interior cameras of a vehicle,”. [Martin US11040619B1column 2 line 62-66] “Once a limitation profile is selected for a particular user then a reaction may be performed to adjust various vehicle characteristics (e.g., geo-restrictions, speed limitations, acceleration limitations, infotainment center settings, etc.) when pre-set conditions are met.”

 to determine a state of a car seat when the car seat is installed, [Martin US11040619B1column 14 line 33-38] “The video analytics may be configured to determine reference objects. For example, the CNN module 150 may be trained to recognize when a car seat is empty. In another example, the CNN module 150 may be configured to recognize when a child, person, pet and/or a type of inanimate object is present in the seat.”

and to correct a speed profile of the apparatus for automatically controlling and limiting the speed of the vehicle based on the state of the car seat; [Martin US11040619B1column 25 line 44-51]  “The apparatus 100 may be configured to apply modifications to the limitation profile. For example, the driver 452 may have restrictions defined by the limitation profile and, under particular circumstances, the restrictions may be modified. When the particular circumstances are detected by the apparatus 100, the apparatus 100 may apply the modifications to the conditions and/or reactions defined by the limitation profile. [Martin US11040619B1Column 32 line 7-9] “For example, the driver 452a may have a set of modified conditions if a toddler is detected in the vehicle 50.” [Martin US11040619B1Column 32 line 15-19] “Various criteria for the child safety seat 556 may be checked (e.g., size, orientation, whether the restraints are connected, etc.). For example, for a baby, the correct orientation for the safety seat 556 may be backwards (e.g., not facing the front of the vehicle 50).”


[Martin US11040619B1] teaches based on the state of the car seat; [Martin US11040619B1Column 32 line 7-9] “For example, the driver 452a may have a set of modified conditions if a toddler is detected in the vehicle 50.” [Martin US11040619B1 Column 32 line 15-19] “Various criteria for the child safety seat 556 may be checked (e.g., size, orientation, whether the restraints are connected, etc.). For example, for a baby, the correct orientation for the safety seat 556 may be backwards (e.g., not facing the front of the vehicle 50).”
[Martin US11040619B1] does not teach a speed and acceleration profile corrector configured to determine whether the vehicle enters a turning section, and to perform at least one of turning section acceleration control or turning section deceleration control when the vehicle enters the turning section;  or a control torque calculator configured to calculate control torque in response to a profile received from the longitudinal acceleration correction amount calculator and the speed and acceleration profile corrector.

However[US20190232970 Watanabe] does teach a speed and acceleration profile corrector configured to determine whether the vehicle enters a turning section, and to perform at least one of turning section acceleration control or turning section deceleration control when the vehicle enters the turning section;  or a control torque calculator configured to calculate control torque in response to a profile received from the longitudinal acceleration correction amount calculator and the speed and acceleration profile corrector. [0015] “the acceleration/deceleration of the vehicle 100 is controlled by the acceleration/deceleration control unit 10 so that the deceleration section at the time of entering the curve, the constant speed section at the time of curve traveling, and the acceleration section at the end of the curve are properly obtained.”

It would have been obvious for one of ordinary skills to modify detecting the state of the car seat from Martin with modifying the acceleration and deceleration using torque control in Watanabe. This modification would have been applied in order to control the vehicle based on the state of the child seat and to increase passenger (including child) comfort. [Watanabe 0008] “one aspect of the present disclosure provides a technology capable of making it difficult for an occupant to feel discomfort such as excessive floating feeling during traveling in acceleration/deceleration control of an own vehicle.” [Watanabe 0079] “it is possible to prevent the driver from feeling discomfort as much as possible”

Additionally, Martin does not teach however Watanabe teaches: And a control torque calculator configured to calculate control torque in response to a profile received from the longitudinal acceleration correction amount calculator and the speed and acceleration profile corrector. [Watanabe 0007] “the driver's depression of the brake pedal attempting to decelerate the own vehicle leads to deactivation of the acceleration and deceleration control system, and the driver's release of the brake pedal there”. [Watanabe 0040] “The brake system 3 may be so configured to control the electrical power supplied to the motor to generate a braking force based on regenerative brake.” [Watanabe 0100] “the driver depressing the accelerator pedal or the brake pedal in an attempt to accelerate or decelerate the own vehicle, “

It would have been obvious for one of ordinary skills to modify detecting the state of the car seat from Martin with determining a curve and the turning section acceleration control in Watanabe. This modification would have been applied in order to control the vehicle based on the state of the child seat and to increase passenger (including child) comfort. [Watanabe 0008] “one aspect of the present disclosure provides a technology capable of making it difficult for an occupant to feel discomfort such as excessive floating feeling during traveling in acceleration/deceleration control of an own vehicle.” [Watanabe 0079] “it is possible to prevent the driver from feeling discomfort as much as possible”


Regarding claim 15:
Modified Martin US11040619B1 teaches all the elements of claim 11 
Martin does not teach: wherein the longitudinal acceleration correction amount calculator calculates a maximum value as a longitudinal acceleration correction amount based on a MAP set in response to a lateral acceleration and a limited longitudinal acceleration of the apparatus for automatically controlling and limiting the speed when the vehicle turns. 

However, Watanabe teaches: wherein the correcting the speed profile of the apparatus for automatically controlling and limiting the speed of the vehicle based on the state of the car seat further includes: calculating a maximum value as a longitudinal acceleration correction amount based on a MAP set in response to a lateral acceleration and a limited longitudinal acceleration of the apparatus for automatically controlling and limiting the speed when the vehicle turns [WO-2018047873-A1 Watanabe 0075]  “Since the smaller speed limit value of Vzmax and Vymax is used for the adjustment of the drive command value by the command calculation part 20, the vehicle speed so as not to apply excessive centrifugal force in the lateral direction of the own vehicle can be suitably obtained.” *Examiner interprets Vzmax as maximum longitudinal acceleration which is adjusted to control the lateral acceleration or centrifugal force in the lateral direction.
It would have been obvious for one of ordinary skills to modify the elements of claim 1 as discussed by Martin with limiting the speed in order to prevent centrifugal force as taught in Watanabe. This modification would have been applied in order to control the vehicle based on the state of the child seat and ensure that it is comfortable and safe. [Watanabe 0008] “one aspect of the present disclosure provides a technology capable of making it difficult for an occupant to feel discomfort such as excessive.” [Watanabe 0079] “it is possible to prevent the driver from feeling discomfort as much as possible”




Regarding claim 18:
Modified Martin US11040619B1 teaches all the elements of claim 15: 
Martin does not teach however Watanabe teaches: The vehicle driving control apparatus of claim 15, wherein, when performing the turning section acceleration control, the speed and acceleration profile corrector performs deceleration control at a first threshold position prior to entry into the turning section by a first threshold distance, or when there is a limited speed of the apparatus for automatically controlling and limiting the speed or a lowest speed a on a road, the speed and acceleration profile corrector performs deceleration control at a second threshold position prior to entry into the turning section by a second threshold distance, and after the deceleration control, the speed and acceleration profile corrector enters the turning section and performs turning section acceleration control in response to the calculated longitudinal acceleration correction amount. [ WO-2018047873-A1 Watanabe 0053] “the target motion value calculation block 24 can calculate a speed limit value for limiting the target speed of the own vehicle on the basis of the Gymax acquired in S 120 and the radius of curvature of the road in the target node acquired in S 130.” *Examiner interprets target nodes to be different threshold positions. [WO-2018047873-A1 Watanabe 0049] “The target motion value calculation processing is processing for calculating a target speed at each node in front of the own vehicle. In this processing, a node to be a target is extracted in order from a node close to the current position of the vehicle 100 along a road shape, and a target speed in each a target is extracted in order from a node close to the current position of the vehicle 100 along a road shape, and a target speed in each extracted node (hereinafter referred to as a target node) is calculated.”
It would have been obvious for one of ordinary skills to modify the elements of claim 15 as discussed by Martin with modifying the control of the vehicle at different position thresholds or distances as taught in Watanabe. This modification would have been applied in order to control the vehicle accordingly at each node along the path before entering the curve which ensures that the child is comfortable and safe. [Watanabe 0008] “one aspect of the present disclosure provides a technology capable of making it difficult for an occupant to feel discomfort such as excessive.” [Watanabe 0079] “it is possible to prevent the driver from feeling discomfort as much as possible”


Regarding claim 19:
Modified Martin US11040619B1 teaches all the elements of claim 15: 
Martin does not teach however Watanabe teaches: The vehicle driving control apparatus of claim 15, wherein: when performing the turning section deceleration control, the speed and acceleration profile corrector performs deceleration control based on the calculated longitudinal acceleration 25correction amount in the turning section, ; [ WO-2018047873-A1 Watanabe 0053] “the target motion value calculation block 24 can calculate a speed limit value for limiting the target speed of the own vehicle on the basis of the Gymax acquired in S 120 and the radius of curvature of the road in the target node acquired in S 130.”

and after an escape from the turning section, the speed and acceleration profile corrector performs acceleration at a setting speed of the apparatus for automatically controlling and limiting the speed; [WO-2018047873-A1 Watanabe 0015] “the acceleration/deceleration of the vehicle 100 is controlled by the acceleration/deceleration control unit 10 so that the deceleration section at the time of entering the curve, the constant speed section at the time of curve traveling, and the acceleration section at the end of the curve are properly obtained.”

and the deceleration control includes deceleration control based on a limited longitudinal acceleration correction amount when there is a limited speed of the apparatus for automatically controlling and limiting the speed or a lowest speed on a road. [WO-2018047873-A1 Watanabe 0045] “The limit value correction block 32 is configured to temporarily reduce the acceleration limit value or the jerk limit value output from the limit value setting block 22 when restarting the output of the drive command value after stopping the output of the drive command value by the output control of the drive command value by the override command block 31.. Specifically, the limit value correction block 32 temporarily reduces the acceleration limit value when the limit value setting block 22 is configured to output the acceleration limit value. The limit value correction block 32 temporarily reduces the jerk limit value when the limit value setting block 22 is configured to output the jerk limit value.”

It would have been obvious for one of ordinary skills to modify the elements of claim 15 as discussed by Martin with performing deceleration control based on a limited longitudinal acceleration correction amount as taught in Watanabe. This modification would have been applied in order to control the vehicle speed during a curve which ensures that the child is comfortable and safe. [Watanabe 0008] “one aspect of the present disclosure provides a technology capable of making it difficult for an occupant to feel discomfort such as excessive.” [Watanabe 0079] “it is possible to prevent the driver from feeling discomfort as much as possible”


Claim [12, 13, 16, 17] is/are rejected under 35 U.S.C. 103 as being unpatentable over [Martin US11040619B1] and further in view of [WO-2018047873-A1 Watanabe] and [US09/837,012 Zhang].


Regarding claim 12: 
Modified Martin US11040619B1 teaches all the elements of claim 11 including: The vehicle driving control apparatus of claim 11, 
Martin further teaches: wherein the longitudinal acceleration correction amount calculator calculates a longitudinal deceleration correction 23amount of the apparatus for automatically controlling and limiting the speed. [Martin US11040619B1 column 2 line 63-66] “a reaction may be performed to adjust various vehicle characteristics (e.g., geo-restrictions, speed limitations, acceleration limitations, when pre-set conditions are met.” [Martin US11040619B1 column 34 line 17-20] “If the driver continues to drive at a speed above the high speed condition, then a next reaction may be performed. For example, the signal VCTRL may be generated to use the actuators 116 to autonomously slow down the vehicle “

Martin US11040619B1does not teach: when the car seat is in a forward facing state, 
However US20020169532A1 Zhang teaches: when the car seat is in a forward facing state, [US20020169532A1 Zhang 0025] “For example, this allows the image processor to determine whether the object in the passenger seating area is an adult, a child, a forward facing infant seat (FFIS) or a rearward facing infant seat (RFIS).” [0037] “ if the air bag controller is informed that a forward facing infant seat (FFIS) or a rear facing infant seat (RFIS) is present on the seat, the air bag controller 44 inhibits inflating the passenger side air bag 24 in the event of an accident. Similarly, if a determination is made that a child may be present in the passenger seating area, the air bag controller 44 inflates the air bag during an accident at a much slower rate than for an adult.” *Examiner interprets that the calculation of the longitudinal acceleration as stated in claim 2 is not dependent on whether the seat is facing forward or backward as long as the state of the seat is detected. Zhang teaches detecting the direction of the seat which is then used to control acceleration.

It would have been obvious for one of ordinary skills to modify the acceleration control and the detection of whether the seat is occupied or not from Martin with the detection of the direction the seat is facing and the air bag speed control in Zhang. This modification would have been applied in order to control the vehicle based on the state of the child seat and decrease the speed of the airbag to not hurt the child in case of an accident. 

Regarding claim 13:
Modified Martin US11040619B1 teaches all the elements of claim 11 including: The vehicle driving control apparatus of claim 11, 
Martin US11040619B1 further teaches wherein the longitudinal acceleration correction amount calculator calculates a longitudinal acceleration correction amount of the apparatus for automatically controlling and limiting the speed [Martin US11040619B1 column 2 line 63-66] “a reaction may be performed to adjust various vehicle characteristics (e.g., geo-restrictions, speed limitations, acceleration limitations, when pre-set conditions are met.”

Martin US11040619B1 does not teach: when the car seat is in a rearward facing state.
However US20020169532A1 Zhang teaches: when the car seat is in a rearward facing state, [US20020169532A1 Zhang 0025] “For example, this allows the image processor to determine whether the object in the passenger seating area is an adult, a child, a forward facing infant seat (FFIS) or a rearward facing infant seat (RFIS).” [0037] “ if the air bag controller is informed that a forward facing infant seat (FFIS) or a rear facing infant seat (RFIS) is present on the seat, the air bag controller 44 inhibits inflating the passenger side air bag 24 in the event of an accident. Similarly, if a determination is made that a child may be present in the passenger seating area, the air bag controller 44 inflates the air bag during an accident at a much slower rate than for an adult.” *Examiner interprets that the calculation of the longitudinal acceleration as stated in claim 2 is not dependent on whether the seat is facing forward or backward as long as the state of the seat is detected. Zhang teaches detecting the direction of the seat which is then used to control acceleration.
It would have been obvious for one of ordinary skills to modify the acceleration control and the detection of whether the seat is occupied or not from Martin with the detection of the direction the seat is facing and the air bag speed control in Zhang. This modification would have been applied in order to control the vehicle based on the state of the child seat and decrease the speed of the airbag to not hurt the child in case of an accident. 


Regarding claim 16:
Modified Martin US11040619B1 teaches all the elements of claim 11 including: The vehicle driving control apparatus of claim 11, 
Martin US11040619B1 further teaches wherein, if the vehicle enters the turning section, when performing at least one of turning section acceleration control or turning section deceleration control, the longitudinal 24acceleration correction amount calculator corrects the speed profile in a direction in which the vehicle is accelerated “Once a limitation profile is selected for a particular user then a reaction may be performed to adjust various vehicle characteristics (e.g., geo-restrictions, speed limitations, acceleration limitations, infotainment center settings, etc.) when pre-set conditions are met”


Martin US11040619B1 does not teach: based on the state of the car seat, 
However US20020169532A1 Zhang teaches: based on the state of the car seat, [US20020169532A1 Zhang 0025] “For example, this allows the image processor to determine whether the object in the passenger seating area is an adult, a child, a forward facing infant seat (FFIS) or a rearward facing infant seat (RFIS).” [0037] “ if the air bag controller is informed that a forward facing infant seat (FFIS) or a rear facing infant seat (RFIS) is present on the seat, the air bag controller 44 inhibits inflating the passenger side air bag 24 in the event of an accident. Similarly, if a determination is made that a child may be present in the passenger seating area, the air bag controller 44 inflates the air bag during an accident at a much slower rate than for an adult.” *Examiner interprets that the calculation of the longitudinal acceleration as stated in claim 2 is not dependent on whether the seat is facing forward or backward as long as the state of the seat is detected. Zhang teaches detecting the direction of the seat which is then used to control acceleration.
It would have been obvious for one of ordinary skills to modify correcting the speed profile for acceleration control and the detection of whether the seat is occupied or not from Martin with the detection of the direction the seat is facing and the air bag speed control in Zhang. This modification would have been applied in order to control the vehicle based on the state of the child seat and decrease the speed of the airbag to not hurt the child in case of an accident. 

Regarding claim 17:
Modified Martin US11040619B1 teaches all the elements of claim 11 including: The vehicle driving control apparatus of claim 11, 
Martin US11040619B1 further teaches wherein, if the vehicle enters the turning section, when performing at least one of turning section acceleration control or turning section deceleration control based on the state of the car seat, the longitudinal acceleration correction amount calculator corrects the speed profile in a direction in which the vehicle is decelerated [Martin US11040619B1 column 2 line 63-66] “a reaction may be performed to adjust various vehicle characteristics (e.g., geo-restrictions, speed limitations, acceleration limitations, when pre-set conditions are met.”

Martin US11040619B1 does not teach: when the car seat is in a rearward facing state, 
However US20020169532A1 Zhang teaches: when the car seat is in a rearward facing state, [US20020169532A1 Zhang 0025] “For example, this allows the image processor to determine whether the object in the passenger seating area is an adult, a child, a forward facing infant seat (FFIS) or a rearward facing infant seat (RFIS).” [0037] “ if the air bag controller is informed that a forward facing infant seat (FFIS) or a rear facing infant seat (RFIS) is present on the seat, the air bag controller 44 inhibits inflating the passenger side air bag 24 in the event of an accident. Similarly, if a determination is made that a child may be present in the passenger seating area, the air bag controller 44 inflates the air bag during an accident at a much slower rate than for an adult.” *Examiner interprets that the calculation of the longitudinal acceleration as stated in claim 2 is not dependent on whether the seat is facing forward or backward as long as the state of the seat is detected. Zhang teaches detecting the direction of the seat which is then used to control acceleration.
It would have been obvious for one of ordinary skills to modify correcting the speed profile for acceleration control and the detection of whether the seat is occupied or not from Martin with the detection of the direction the seat is facing and the air bag speed control in Zhang. This modification would have been applied in order to control the longitudinal acceleration of the vehicle in order to decrease the force impact on the child and decrease the speed of the airbag to not hurt the child in case of an accident. 


Allowable Subject Matter
Claims 4 and 14 are objected to as being dependent upon a rejected base claim but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ACHAIA H RUBEN ABUL whose telephone number is (571)272-5607. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ACHAIA H RUBEN ABUL/Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664